Title: To George Washington from Judah Alden, 5 November 1780
From: Alden, Judah
To: Washington, George


                        
                            Sir
                            Dobbs’s Ferrey Novr 5th 1780
                        
                        The Serjeant by whome your Excellency will Receive this I have sent under his cair three disarters from New
                            York who came to this port this afternoon; the Newspapers and other printed Letters Inclos’d with this, I took from them.
                        A schooner from New York under the sanction of a Flag of truce came up the River this afternoon. I brought
                            him too, found by his passport she was bound to Sing Sing to take of three Famileys with their Effects, and Return with
                            them to New York. Lieut. Edes who commands the Guard Boats happen’d to here, has taken hir into his
                            charge, and is to let them take the Familes with their Effects on board, and as Sing Sing is within the Enemys lines, will
                            let them Return to New York. And as tis probable that Flags of Truce will be frequantly up the River, could wish for your
                            Excellenceys Instructions concerning them.
                        By information from the other sides the River there is large droves of Cattle sheep and hogs frequently drove
                            to New York, and when down as low as here with a few men and unguarded. If your Excellency thinks proper to give me
                            permission to send a party of men over the River. at some proper time to intersept and take some of them. Lieut. Lawrence
                            an inhabitent nigh this post who is well acquainted with the Inhabitents and ground will undertake to pilot them.
                        The Cannon your Excellency mentioned in your instructions to me is not arrived. am Sir with every sentiment
                            of Esteem, your Excellenceys most obedient and veary humble Servent

                        
                            Judah Alden Capt. 
                        
                    